Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS POR ALLOWANCE 
The following is an Examiner's Statement of Reasons for allowance: The prior arts of record teach a system and method wherein a method and apparatus for protecting data stored in a storage system. The method further includes writing data and writing a compressed version of the data to a protection block for redundancy. The data may be stripped across an array of independently accessible storage devices. The data may be written to the array without a read before a write. A faulty block in a stipe may be read by accessing the compressed data in the redundancy block and decompressing the data. Other drives in the stripe need not be accessed. Taylor U.S. Patent number 7,512,662 is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a system that comprises a plurality of computing devices, the plurality of computing devices is associated with one or more of a plurality of storage devices, wherein each stripe of a plurality of stripes spans a unique group of two or more storage devices of the plurality of storage devices, the computing device selects a stripe of the plurality of stripes, write data to a first portion of the selected stripe and write error protection information to a second portion of the selected stripe. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of data Storage systems.
1. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Appl. Pub. # 2015/0220385 to Wood et al., relates to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
/NADEEM IQBAL/Primary Examiner, Art Unit 2114